BETTS, District Judge.
The above vessel and cargo were captured, as prize, at sea, by the United States ship-of-war Vanderbilt, on the 10th of April, 1803; and, due proceedings being thereupon taken before the court, on the return of the marshal of the monition and attachment served in a suit, a decree of default, for want of an appearance or answer of any party intervening for the vessel or cargo has been regularly entered.
Upon papers captured on board of the vessel, and the proofs in preparatorio, the facts in the case appear to be, that she had a certificate of British registry, executed at London, January 10, 1863, to Thomas Sterling Begbie, of that place, she being of British build, the same month. On the 8th of April, 1863, a shipping agreement was made between James Raison and a crew for a voyage in said vessel from the port of Nassau to any port or ports in North or South America, or the West Indies, or Bermuda, and back to the port of Nassau, not to exceed three months. On the same day she cleared from said port of Nassau, for St. Johns, N. B., with a miscellaneous cargo, including contraband of war, shipped the same day by Henry Adderly & Co., at Nassau, for St. Johns, N. B., deliverable to order, with a letter of advice from the shipper, dated April 7, 1SG3, addressed to W. J. R. Wright, at St. Johns. No log-book was found on board.
The master, the third mate, and the engineer of the vessel were examined as witnesses. The prize was captured about 8 o’clock a. m., on the lGth of April, off the island of Bleuthera, after three hours’ chase. Four guns were fired at her by the chasing ship to bring her to. The master says that he understood the object, but kept on his course, endeavoring to get out of the way; that he was bound, by his papers, to St Johns, but was going to Charleston, if he could get there; that his cargo, loaded at Nassau, consisted of powder, tin plate, boots, blankets, and hops; that he and the owner knew all about the war and the blockade of Charleston; that he attempted to enter that port knowing that it was blockaded by the United States government; that there was a passenger on board — a Charleston pilot — under an assumed name; that the witness was generally steering his vessel for Charleston; and that he had attempted, during the voyage, to enter Charleston or Wilmington, or wherever he could get in, and was chased off. The other two witnesses give no testimony contradicting the master, or favoring the innocency of the vessel.
It accordingly is proved satisfactorily to the court, that the voyage was got up, and prosecuted down to the seizure of the vessel, with the intent and endeavor to break the blockade; that her papers as to her destination were simulated and false; and that she was carrying cargo contraband of war, with the design to convey it to the aid and use of the enemy, with full knowledge of the criminality of the enterprize.
A decree of condemnation and forfeiture of the vessel and cargo must be entered.